288 F.2d 131
Lloyd SMITH, Appellantv.UNITED STATES of America, Appellee.
No. 15690.
United States Court of Appeals District of Columbia Circuit.
Argued October 3, 1960.
Decided October 13, 1960.

Appeal from the United States District Court for the District of Columbia; Leonard P. Walsh, District Judge.
Mr. Marcus Cohn, Washington, D. C., with whom Mr. Roy F. Perkins, Jr., Dallas, Tex. (both appointed by this court) was on the brief, for appellant.
Mr. Frank Q. Nebeker, Asst. U. S. Atty., with whom Mr. Oliver Gasch, U. S. Atty., and Mr. Carl W. Belcher, Asst. U. S. Atty., were on the brief, for appellee.
Before PRETTYMAN, Chief Judge, and BASTIAN and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant was indicted in fourteen counts for violations of the narcotics statutes. He was tried by a jury, found guilty as charged, and sentenced. On this appeal he raises questions as to the sufficiency of the evidence against him, the sufficiency of the judge's instructions to the jury, the validity of his arrest, and the admissibility of certain physical evidence introduced against him. We have examined the record and considered the briefs, and we find no error affecting substantial rights of the appellant.


2
Affirmed.